DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/299,168 filed on 12/17/2021. 
Status of Claims:
Claims 2, 15, 19, and 32 are canceled in this Office Action.
Claims 1, 3-14, 16-18, 20-31, 33-34 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 12/17/2021 regarding to arguments on claims 1,13, 18, and 30  are not persuasive.
Regarding claims 1 and 18: 
	Regarding claims 1 and 18, the applicant argued that the cited arts fails to teach “creating the distributed ledgers physically in parallel in one network network”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that the Examiner had a difficult time locating the claimed concept above anywhere in the claim. Claim 1 and claim 18 state “(a) a transaction server, if one or more requests for registering one or more transactions are acquired, confirming storage space of an n-th distributed ledger to register one or more current blocks, corresponding to the transactions, in the n-th distributed ledger which is in an active state; and (b) the transaction server, if the storage space is determined as satisfying at least one preset condition, generating at least one representative block by referring to the transactions in the current blocks registered in the n-th distributed ledger, creating an (n+1)-th distributed ledger whose genesis block is the representative block, and registering one or more next blocks, which are requested for registration after the representative block is registered, in the (n+1)-th distributed ledger”. The method of the application stores transactions in an n-th distributed ledger until one of the preset condition is detected for the distributed ledger, then it generates a representative block for the current blocks and then create a new distributed ledger and the same properties apply for the new distributed ledger. The new distributed ledger is created once a preset condition for the current distributed ledger is detected and summaries are shared between the distributed ledgers. Bell teaches “Fig. 1A &[0018]The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions i.e., 24 hours, regular business hours (preset condition). The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.)… [0021]: The gardener node of the system determines when to close a current/previous day ledger and seed the follow on descendent. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126… [0025] When pruning expired transactions, at a given point in time, for example, at the end of the day, the gardener node(s) determines that a new ledger is required. Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all `in-flight`/pending transactions. Transactions will not expire but will `complete` at some point. Completed transactions are not rolled into the genesis block, they remain in the old, retired ledger (i.e., previous blockchain)”. The method of Bell is equivalent to the method of the application because Bell teaches a preset condition is applied for a ‘N’ day ledger such as a defined period of time and once the preset condition is triggered, the system creates a ‘N+1’ day ledger and summaries and pending transactions are handled appropriately to begin the new ledger and same process is applied for future ledgers. Both systems are directed to creating new ledger based on a condition of the current ledger and eventually the currently ledger is closed. 
Applicant’s remaining arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Regarding claims 13 and 30: 
Regarding claims 1 and 18, the applicant argued that the cited arts fails to teach “generates at least one sequence ledger for registering sequence information on the transactions of the blockchain ledger if the ordered blocks are being registered in the ordered block ledger”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Georgen discloses “[0035] 7. Blockchain undergoes state transition N-2 into 206. [0036] 8. State transition is recognized by an API Server, 104, and information is passed through Load Balancer & Application Servers, 102, informing the user of the successful deposit and new account balance. In the event that one user (Alice) wishes to send an amount from her account to another user (Bob) the following steps occur. [0037] 1. Alice's request to send amount to Bob received by Load Balancer & Application Servers, 102. [0038] 2. Request routed from Load Balancer & Application Servers, 102, to an API Server, such as 104. [0039] 3. An API Server, 104, retrieves relevant user information for Alice and Bob from Database, 108. [0040] 4. API server passes transfer request to a Blockchain Node, 110. [0041] 5. Transaction and newly updated user balances for Alice and Bob are sent from original Blockchain Node, 110, to all other Blockchain Nodes (304, 306, 308). [0042] 6. Blockchain undergoes state transition N-1 into 204. [0043] 7. State transition is recognized by an API Server, 104, and information is passed through Load Balancer & Application Servers, 102, informing the users of the successful transfer and their new balances. In the event that a user with an account wishes to withdraw money from his account within the system to a bank account the following steps occur. [0044] 1. User request to withdraw money from his account within the system to a bank account received by Load Balancer & Application Servers, 102. [0045] 2. Request routed from Load Balancer & Application Servers, 102, to an API Server, such as 104. [0046] 3. An API Server, 104, retrieves relevant user information and any information required to access bank account data from Database, 108, and from Data Vault, 112, respectively. [0047] 4. Necessary bank account information is retrieved from Data Vault, 112, and passed along with amount to be withdrawn through an API Server, 104, to ACH r another external financial network, 106. [0048] 5. Upon confirmation from ACH or other external financial network, 106, user account is updated by an API Server, 104, communicating to a Blockchain Node, 110. [0049] 6. Withdrawal and newly updated user balance are sent from original Blockchain Node, 110, to all other Blockchain Nodes (304, 306, 308). [0050] 7. Blockchain undergoes state transition N into 202.” The system of Georgen contains a ledger such as in Fig. 2 that have each block as a consensus state of transactions made by the user. Each user has an assigned ID and respective transactions wherein each user’s balance at the end of each state is also calculated as the blockchain goes to the next state or block. This is equivalent to the sequence ledger of the application as it show transactions in order and the balance of the users sequentially.
Applicant’s arguments made to claims 8 and 25 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 8, 10, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (USPGPUB 20190035014) "Bell".
Regarding claim 8, Bell teaches a) a transaction server, if one or more requests for registering one or more transactions are acquired, registering at least one block including at least one of said one or more transactions in an n-th distributed ledger activated among a first distributed ledger to the n-th distributed ledger (Fig.1A &[0004]: One example method of operation may include one or more of changing a status of a current blockchain to …initiating an open stage on the new blockchain, wherein the open stage permits one or more potential blockchain transactions to be written to the new blockchain. [0018]:The system provides a trusted ledger (n-th distributed ledger), such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. Thus, each “N” or current ledger has an open period where the period accepts transactions to be written to the ledger.); (b) the transaction server, if the n-th distributed ledger satisfies at least one preset condition, generating an n-th  summary block by referring to the transactions in the block registered in the n-th distributed  ledger (Fig. 1A & [0018]The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions i.e., 24 hours, regular business hours (preset condition). The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.)… [0021]: The gardener node of the system determines when to close a current/previous day ledger and seed the follow on descendent. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126. Thus, there is a summary from the last ledger imported to the new ledger which is used to determine the continuity in the new ledger Also, the gardener node provisions the next day ledger setting the genesis block's ancestor attribute to the hash value of the ancestor day ledger's last block's hash value (representative block)  and initializes the new ledger (blockchain) with the rolled-over world state data from the previous/current day ledger); and (c) the transaction server registering the n-th summary block in a summary block ledger, where a first summary block to an (n-1)-th summary block were registered, separated physically from the first distributed ledger to the n-th distributed ledger, wherein the first summary block was generated by referring to the first distributed ledger and the (n-1)-th summary block was generated by referring to the (n-1)-th distributed ledger (Fig.1A & [0021] The gardener node determines when to close a current/previous day ledger and seed the follow on descendent. The gardener node places the (current) open ledger `N` in the closing state 124. The closing state restricts updates to the ledger to only the gardener node. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126. Also, the gardener node 120 provisions the next day ledger setting the genesis block's ancestor attribute to the hash value of the ancestor day ledger's last block's hash value (i.e., seeding) and initializes the new ledger (blockchain) with the rolled-over world state data from the previous/current day ledger. The gardener node will then bring the current day ledger into the closed stage and the new day `N+1` ledger into the open stage 128, which permits for standard transaction processing to occur by members of the ledger/blockchain. Thus, the gardner node exists between any two ledger and its task is to summarize the ledger that is about to close and activate the new ledger. Subsequently, there will be a new gardener node for the new ledger which performs the same tasks. Therefore, there is a summary block or node for every ledger and each one associated with the ledger before it).
33Regarding claim 10, Bell teaches all of the limitations of claim 8. Bell further teaches step of (b), the preset condition includes one of the number of the transactions registered in the blockchain ledger exceeding a certain value, an interval from registration of a specific transaction 10registered most recently among the transactions to acquisition of any of the requests after the registration exceeding a certain time interval, and a new blockchain ledger, branching from the blockchain ledger, being created ([0018]: The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.). Thus, the system determines to close a ledger based on the duration of the ledger, for example after a day, the current ledger will be closed and generation of a new ledger is done for the following day).
Regarding claim 25, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 27, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-7, 18, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPGPUB 20160035014) "Bell" in view of Bailey et al (USPGPUB 20180143995) “Bailey”.
Regarding claim 1, Bell teaches a method of handling one or more transactions using at least one blockchain network, comprising steps of: (a) a transaction server, if one or more requests for 10registering one or more transactions are acquired, confirming storage space of an n-th distributed ledger to register one or more current blocks, corresponding to the transactions, in the n-th distributed ledger which is in an active state (Fig.1A &[0004]: One example method of operation may include one or more of changing a status of a current blockchain to …initiating an open stage on the new blockchain, wherein the open stage permits one or more potential blockchain transactions to be written to the new blockchain. [0018]:The system provides a trusted ledger (n-th distributed ledger), such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. Thus, each “N” or current ledger has an open period where the period accepts transactions to be written to the ledger.); and (b) the transaction server, if the storage space is 15determined as satisfying at least one preset condition, generating at least one representative block by referring to the transactions in the current blocks registered in the n-th distributed ledger, creating an (n+1)-th distributed ledger whose genesis block is the representative block, and registering one 20or more (Fig. 1A & [0018]The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions i.e., 24 hours, regular business hours (preset condition). The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.)… [0021]: The gardener node of the system determines when to close a current/previous day ledger and seed the follow on descendent. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126. Thus, there is a summary from the last ledger imported to the new ledger which is used to determine the continuity in the new ledger Also, the gardener node provisions the next day ledger setting the genesis block's ancestor attribute to the hash value of the ancestor day ledger's last block's hash value (representative block)  and initializes the new ledger (blockchain) with the rolled-over world state data from the previous/current day ledger. Thus, the system identifies portions of transactions to rollover to the next ledger and also the next ledger’s genesis is identified with the rolled over hash of the previous day ledger. [0025] When pruning expired transactions, at a given point in time, for example, at the end of the day, the gardener node(s) determines that a new ledger is required. Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all `in-flight`/pending transactions. Transactions will not expire but will `complete` at some point. Completed transactions are not rolled into the genesis block, they remain in the old, retired ledger (i.e., previous blockchain)); stores one or more additional blocks requested for registering in the n-th distributed ledger in at least one queue (Fig. 1A & [0021]: The gardener node determines when to close a current/previous day ledger and seed the follow on descendent. The gardener node places the (current) open ledger `N` in the closing state 124. The closing state restricts updates to the ledger to only the gardener node. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126. [0025]: Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all `in-flight`/pending transactions. Thus pending transactions are put into a queue to forward to the new ledger).  
Bailey teaches wherein, at the step of (b), the transaction server generates first summary information on the current blocks registered in the n-th distributed ledger if the preset condition is satisfied, generates second summary information by referring to a additional blocks, and generates the representative block by referring to the first summary information and the second summary information. (Fig. 6 & Claim 1: The system contains a database that stores first data block (current blocks registered in the n-th distributed ledger) along with its respective identifiers (first summary information) such as whether the block is labeled as public or privileged and optional or mandatory data. The database then stores second data wherein the second data (additional blocks) is also stored with identifiers (second summary) similar to the first. Data indicative of an association between the first block and the second block (representative block with first summary and second summary information) such that the first data block and the second data block form a blockchain).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bailey teachings in the Bell system. Skilled artisan would have been motivated to incorporate identifying blocks of data in a blockchain with summary taught by Bailey in the Bell system to enhance the response time of databases and improve user experiences, as recognized by Bailey ([Abstract]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Bell teaches all of the limitations of claim 1. Bell further teaches at the step of (b), the preset condition is one of (i) the current blocks in the n-th distributed 10ledger having a block depth of more than a certain value, (ii) the current blocks in the n-th distributed ledger having a file size of more than a certain size, and (iii) the current blocks in the n-th distributed ledger including data registered during a certain time period ([0018]The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.). Thus, the system determines to close a ledger based on the duration of the ledger, for example after a day, the current ledger will be closed and generation of a new ledger is done for the following day).  
Regarding claim 5, Bell teaches all of the limitations of claim 1. Bell further teaches wherein, at the step of (b) , the representative block is registered in a last one of the current blocks of the n-th distributed ledger ([0021]: The gardener node places the (current) open ledger `N` in the closing state 124. The gardener node identifies the closing ledger state (i.e., world state) data that is required to rollover to the next day ledger `N+1` including but not limited to hash values, smart contracts, world state information, etc., 126. Also, the gardener node 120 provisions the next day ledger setting the genesis block's ancestor attribute to the hash value of the ancestor day ledger's last block's hash value (i.e., seeding) and initializes the new ledger (blockchain) with the rolled-over world state data from the previous/current day ledger. Thus, the world state of the current ledger is used to determine the continuity of the next ledger so the world state information is typically the last information that holds the summary of the ledger for importing to the next ledger).
25 Regarding claim 6, Bell teaches all of the limitations of claim 1. Bell further teaches at the step of (b) , on condition that the n-th distributed ledger has been set as ([0020]:The next day ledgers effectively borrow or copy from an ancestor day ledger that is no longer active (n-th distributed ledger is deactivated). In general, the day ledger operates in accordance with a lifecycle of genesis creation, open status, closing status, closed status, retiring status and a retired status. The genesis stage permits for the provisioning of the ledger for a next-generation… During genesis creation, the gardener node 120 establishes roles, participants and assigns those participants to certain roles on the new ledger and deploys the approved smart contract templates to the new ledger. After the gardener node has completed the seeding of the descendent/new day ledger the ledger enters the open stage 144. The open stage permits for the execution of transactions on the ledger similarly to a standard distributed ledger or blockchain. Thus, after a determination that the current ledger is closed, the system opens a new ledger and assigns roles for the new ledger and begins to register transactions in the new ledger. [0022]: Each blockchain peer can decide what they want to do with the retired blockchain (deactivated ledger). For example, a peer can simply maintain a blockchain in a read-only manner).  
Regarding claim 7, Bell teaches all of the limitations of claim 1. Bell further teaches wherein, at the step of (a), the current blocks including at least one of the transactions, corresponding to the requests which are acquired from services of outside, are registered in each of private blockchain ledgers per each of the services ([0032]:The system is directed to method of managing day ledgers in the blockchain such that the system creates a genesis block associated with a new blockchain, storing a world state of the current blockchain in the genesis block , creating one or more smart contracts, storing the one or more smart contracts on the new blockchain, and initiating an open stage on the new blockchain, where the open stage permits one or more potential blockchain transactions to be written to the new blockchain).  
Regarding claim 18, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 23, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 24, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPGPUB 20160035014) "Bell" in view of Garagiola et al (USPGPUB 20190042620) “Garagiola”.
Regarding claim 4, Bell teaches all of the limitations of claim 1. Bell does not explicitly teach the step of (b), the representative block is generated by summarizing transaction information corresponding to each of addresses registered in the n-th distributed ledger.
Garagiola teaches the representative block is generated by summarizing transaction information corresponding to each of addresses registered in the n-th distributed ledger (Fig. 3A & [0051]:The system is directed to a method of managing a data index in the blockchain, according to example embodiments. The method  includes identifying a blockchain transaction, storing the blockchain transaction in a blockchain, assigning the blockchain transaction a transaction number and a block number, hashing a portion of blockchain transaction data associated with the blockchain transaction, and updating a blockchain index based on the hashed portion of the blockchain transaction. Thus, for every transaction added to the blockchain, a blockchain index is also updated with values relating to the transaction.  This is equivalent to the information corresponding to each of addresses in the ledger).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Garagiola teachings in the Bell system. Skilled artisan would have been motivated to incorporate a representative block with information regarding the address or transactions taught by Garagiola in the Bell system to optimize ([0016]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 21, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPGPUB 20160035014) "Bell" in view of Scott et al (USPGPUB 20190121894) “Scott”.
15Regarding claim 11, Bell in view of Scott teaches all of the limitations of claim 8. Bell does not explicitly teach at the step of (b), if a 1- st to an n-th distributed ledgers are included in the blockchain network, the transaction server generates the summary block by referring to the transactions in the blocks registered in the 1- st to the n-th distributed ledgers.  
Scott teaches if a 1- st to an n-th distributed ledgers are included in the blockchain network, the transaction server generates the summary block by referring to the transactions in the blocks registered in the 1- st to the n-th distributed ledgers ([0020]: Management device of the system performs functions related to management of distributed system in which it comprises a block manager, which may perform functions related to managing blocks 132a-n on distributed system according to techniques described herein. For example, block manager 142 may build a secondary data structure over blocks 132a-n. [0030]: Data manager 142 stores secondary data structure information related to secondary data structures (e.g., index values and the like) in blocks 142a-n. For example, in an embodiment, block manager 142 creates a secondary data structure as a blockchain is built. When a block 132 is appended to the chain, block manager 142 may update the secondary data structure based on the block 132, and may store information about the secondary data structure (such as an index value) in the block 132 as it is appended. Thus, summary regarding blocks in the blockchain from 1st to ‘N’ block such as index values of the blocks are generated and stored in the system).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Scott teachings in the Bell system. Skilled artisan would have been motivated to incorporate a representative block with information regarding of transactions of the blocks and the block manager is independent from the ledger taught by Scott in the Bell system to improve the efficiency of map and reduce functions in distributed systems, as recognized by Scott ([0012]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 28, note the rejections of claim 11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 9, 12, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPGPUB 20160035014) "Bell" in view of Scott et al (USPGPUB 20190121894) “Scott” and Georgen et al (PGPUB 20180197155) “Georgen”.
Regarding claim 9, Bell in view of Scott teaches all of the limitations of claim 8. Bell in view of Scott does not explicitly teach at the step of (b) , the summary block is generated via calculating each of balances for each of addresses by referring to transaction information corresponding 30to each of the addresses registered in the blockchain ledger.  
Georgen teaches calculating each of balances for each of addresses by referring to transaction information corresponding 30to each of the addresses registered in the blockchain ledger ([0016]: The blockchain layer of the invention is defined by a plurality of physical or virtual machines, nodes, which each store a record of the state transitions, FIG. 2, in the contract sublayer. Each single node may interact with a subset of the plurality of nodes to communicate through an overlay network. On each node, the current state of the contract sublayer may hold balance and transactional information as a ledger, with identifiers for each account associated with the contract. Association of an account to the contract means that the account is created and maintained as an address in the contract. Each contract account is mapped to information of the positive or negative scrip balance(s) for each of potentially multiple currencies or other forms of denomination for which the particular account, contract address, is enabled. Thus, a balance of each identifier is determined in the blockchain).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Georgen teachings in the Bell and Scott ([0012]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Bell in view of Scott teaches all of the limitations of claim 11. Bell in view of Scott does not explicitly teach wherein the summary block is generated via calculating each of balances for each of user addresses, by referring to user address information of the transactions in the blocks registered in the 1-st to the n-th distributed ledgers.  
Georgen teaches calculating each of balances for each of user addresses, by referring to user address information of the transactions in the blocks registered in the 1-st to the n-th distributed ledgers  ([0016]: The blockchain layer of the invention is defined by a plurality of physical or virtual machines, nodes, which each store a record of the state transitions, FIG. 2, in the contract sublayer. Each single node may interact with a subset of the plurality of nodes to communicate through an overlay network. On each node, the current state of the contract sublayer may hold balance and transactional information as a ledger, with identifiers for each account associated with the contract. Association of an account to the contract means that the account is created and maintained as an address in the contract. Each contract account is mapped to information of the positive or negative scrip balance(s) for each of potentially multiple currencies or other forms of denomination for which the particular account, contract address, is enabled. Thus, a balance of each identifier is determined in the blockchain). Please refer to claim 9 for the motivational statement.  
Regarding claim 26, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 29, note the rejections of claim 12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.


Claims 13-14, 16-17 and 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPGPUB 20160035014) "Bell" in view of Georgen et al (PGPUB 20180197155) “Georgen”.
Regarding claim 13, Bell teaches a method of handling one or more transactions using at least one blockchain network, comprising steps of: (a) a transaction server, if one or more requests for registering one or more transactions are acquired, registering 30one or more original blocks including at least one of said one 34 or more transactions in at least one blockchain ledger(Fig.1A &[0004]: One example method of operation may include one or more of changing a status of a current blockchain to …initiating an open stage on the new blockchain, wherein the open stage permits one or more potential blockchain transactions to be written to the new blockchain. [0018]:The system provides a trusted ledger (n-th distributed ledger), such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. Thus, each “N” or current ledger has an open period where the period accepts transactions to be written to the ledger). 
Georgen teaches  the transaction server, if the blockchain ledger satisfies at least one preset condition, sequentially rearranging the transactions by each of user addresses by referring to at least one of the transactions in the original blocks registered 10in the blockchain ledger, to thereby generate one or more ordered blocks, and registering the ordered blocks in at least one ordered block ledger independent of the blockchain ledger ([0016]:Each single node may interact with a subset of the plurality of nodes to communicate through an overlay network. As such, each node has a path through the overlay network to interact, either directly or indirectly, with every other node in the plurality. On each node, the current state of the contract sublayer may hold balance and transactional information as a ledger, with identifiers for each account associated with the contract. Association of an account to the contract means that the account is created and maintained as an address in the contract. Each contract account is mapped to information of the positive or negative scrip balance(s) for each of potentially multiple currencies or other forms of denomination for which the particular account, contract address, is enabled. Fig. 2 shows a ledger is processed so that the addresses are put in order and balances are calculated after each block thus ordered blocks are generated. Fig.3 & [0033]: 5. Upon confirmation from ACH or other external financial network, 106, user account is updated by an API Server 104, communicating to a Blockchain Node, 110. [0034] 6. Deposit and newly updated user balance are sent from original Blockchain Node, 110, to all other Blockchain Nodes (304, 306, 308). Thus, the ordered address can be sent to a different ledger independent from the original ledger); generates at least one sequence ledger 25for registering sequence information on the transactions of the blockchain ledger if the ordered blocks are being registered in the ordered block ledger (Fig. 2 & [0035-0050]: The blockchain undergoes each consensus state and as the blockchain transitions to each state, actions such as transfer or withdrawal between the users are determined and stated at each state or block. Also, each user’s balance at the end of each state is also calculated as the blockchain goes to the next state or block. This is equivalent to the sequence ledger of the application as it show transactions in order and the balance of the users sequentially). Please refer to claim 9 for the motivational statement.

Regarding claim 14, Bell in view of Georgen teaches all the limitations of claim 13. Bell further teaches the 15preset condition includes one of the number of the transactions registered in the blockchain ledger exceeding a certain value, an interval from registration of a specific transaction registered most recently among the ([0018]: The system provides a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain. The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.). Thus, the system determines to close a ledger based on the duration of the ledger, for example after a day, the current ledger will be closed and generation of a new ledger is done for the following day).  
Regarding claim 16, Bell in view of Georgen teaches all the limitations of claim 13. Bell does not explicitly teach at the step of (b), if a 1- 30st to an n-th distributed ledgers are included in the blockchain 35network, the transaction server generates the ordered blocks by referring to the transactions in the original blocks registered in the 1-st to the n-th distributed ledgers.  
Georgen teaches the transaction server generates the ordered blocks by referring to the transactions in the original blocks registered in the 1-st to the n-th distributed ledgers (Fig. 2& [0044]: 1. User request to withdraw money from his account within the system to a bank account received by Load Balancer & Application Servers, 102. [0045] 2. Request routed from Load Balancer & Application Servers, 102, to an API Server, such as 104. [0046] 3. An API Server, 104, retrieves relevant user information and any information required to access bank account data from Database, 108, and from Data Vault, 112, respectively. [0047] 4. Necessary bank account information is retrieved from Data Vault, 112, and passed along with amount to be withdrawn through an API Server, 104, to ACH r another external financial network, 106. [0048] 5. Upon confirmation from ACH or other external financial network, 106, user account is updated by an API Server, 104, communicating to a Blockchain Node, 110. [0049] 6. Withdrawal and newly updated user balance are sent from original Blockchain Node, 110, to all other Blockchain Nodes (304, 306, 308). [0050] 7. Blockchain undergoes state transition N into 202. [0051] 8. State transition is recognized by an API Server, 104, and information is passed through Load Balancer & Application Servers, 102, informing the user of the successful withdrawal and new account balance. Thus, an order of users is updated after each transition or transactions along with their updated balance so the ordered blocked are generated). Please refer to claim 9 for the motivational statement.
Regarding claim 17, Bell in view of Georgen teaches all the limitations of claim 16. Bell does not explicitly teach at the step of (b), the 10ordered blocks registered in the ordered block ledger are generated by classifying the transactions in the original blocks registered in the 1-st to the n-th distributed ledgers by each of the user addresses, and arranging the transactions classified by each of the user addresses according to the user 15addresses and an order of their corresponding transactions.  
(Fig. 2& [0044]: 1. User request to withdraw money from his account within the system to a bank account received by Load Balancer & Application Servers, 102. [0045] 2. Request routed from Load Balancer & Application Servers, 102, to an API Server, such as 104. [0046] 3. An API Server, 104, retrieves relevant user information and any information required to access bank account data from Database, 108, and from Data Vault, 112, respectively. [0047] 4. Necessary bank account information is retrieved from Data Vault, 112, and passed along with amount to be withdrawn through an API Server, 104, to ACH r another external financial network, 106. [0048] 5. Upon confirmation from ACH or other external financial network, 106, user account is updated by an API Server, 104, communicating to a Blockchain Node, 110. [0049] 6. Withdrawal and newly updated user balance are sent from original Blockchain Node, 110, to all other Blockchain Nodes (304, 306, 308). [0050] 7. Blockchain undergoes state transition N into 202. [0051] 8. State transition is recognized by an API Server, 104, and information is passed through Load Balancer & Application Servers, 102, informing the user of the successful withdrawal and new account balance. Thus, an order of users is updated after each transition or transactions along with their updated balance so the ordered blocked are generated). Please refer to claim 9 for the motivational statement.
Regarding claim 30, note the rejections of claim 13. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 31, note the rejections of claim 14. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 33, note the rejections of claim 16. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 34, note the rejections of claim 17. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153